Citation Nr: 1302729	
Decision Date: 01/24/13    Archive Date: 01/31/13

DOCKET NO.  08-25 945	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the docket.

The Veteran served on active duty from September 1954 to September 1957, and from December 1957 to June 1976.   

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In May 2012, the Board remanded this issue to the agency of original jurisdiction (AOJ) for further evidentiary development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's service-connected disabilities are coronary artery disease (30 percent); diabetes mellitus (20 percent); degenerative arthritis, lumbar spine (20 percent); degenerative arthritis, cervical spine (20 percent); bilateral hearing loss (10 percent); peripheral neuropathy, right lower extremity (10 percent); peripheral neuropathy, left lower extremity (10 percent); and erectile dysfunction (noncompensable).  He asserts that the combined impact of these disabilities render him unable to work.

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  The veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. 
§ 4.16(b).  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The May 2012 remand directed that the Veteran be afforded a VA examination to ascertain the extent to which all of his service-connected disabilities, taken as a whole, affect his ability to obtain or retain substantially gainful employment, without regard to his age or nonservice-connected disabilities.   The requested examination was conducted in June 2012.  After evaluating the Veteran, the examiner found that only his service-connected coronary artery disease and degenerative arthritis of the lumbar spine and cervical spine resulted in "functional impairment for physical employment," and went on to state that the Veteran was not precluded by any of his service-connected disabilities from engaging in sedentary employment. 

These findings do not indicate the extent to which the combined effect of all of the Veteran's service-connected disabilities affects his employability.  Additionally, although the Veteran may be able to engage in sedentary employment, this does not answer the question of whether or not he can engage in "substantially gainful employment" as contemplated by 38 C.F.R. § 4.16(b).  

Where the remand orders of the Board or the United States Court of Appeals for Veterans Claims (Court) are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  The matter must be referred to the June 2012 examiner, if available, for clarification of his opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims folder to the June 2012 VA examiner, if available, for review.  The claims folder and a copy of this remand must be provided to the examiner, and the examination report must reflect review of both.  The examiner must determine whether the combined effect of all of the Veteran's service-connected disabilities precludes him from engaging in substantially gainful employment, without regard to his age or nonservice-connected disabilities.  The examiner must be advised that although VA regulations do not provide a definition of substantially gainful employment, VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

If the June 2012 examiner is no longer available, another examination must be scheduled with the examiner directed to address the questions set forth above.

2.  Review the claims file to ensure that all of the foregoing development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case is to then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.      §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



